An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

NATIONSTAR MORTGAGE, LLC, A No. 66651
DELAWARE LIMITED LIABILITY

' WW  MES
I
I
E

V3. .
PREMIER ONE HOLDINGS, me, A “W 2 I 2"“
NEVADA CORPORATION, “ETR' IE ngéhéﬁaggum
_ Res ondent. "ﬂ  A Egsz

   

 

IJEPUTY CLERK

ORDER DISMISSING APPML

Cause appearing, appellant’s motion-for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 422(1)).
It is SO ORDERED

CLERK OF THE SUPREME COURT
TRAGIE Ii. LINIWIZ
BY:  _

cc: Hon. Rob Bare, District Judge
Akerman LLPfLas Vegas
Joseph Y. Hang ‘
Eighth District Court Clerk :

 

SUPREME COURT
0F
NEVADA

CLERK’S GRDER

@491? W

mu"; m

, - H;&.&Cp& ___